Title: To Thomas Jefferson from Edward Everett, 6 July 1825
From: Everett, Edward
To: Jefferson, Thomas


Dear Sir,
Boston
July 6. 1825.
I had the honor duly to receive Your interesting letter, in further illustration of Your views, As expressed in that to Major Cartwright. I should seasonably have acknowledged it, & expressed My entire conviction of the Soundness of y’r exposition of the passage in the Year books (which I own, I did not at first entirely see my Way to adopt) had I not felt some tenderness of pursuing My intrusions upon Y’r leisure.—I beg leave now, to thank you for the flattering Manner in which You Spoke, in the Same letter, of my G. B. K. Oration, & to offer to Yr Acceptance Copies of two public Addresses, which I have Since delivered.—In enclosing You An official Communication, On behalf of the Bunker Hill Monument Association, I take the liberty also to Send You A copy of Mr Webster’s much admired discourse. You Will perceive by the antiquated date of the Official letter (March 29th) that it has experienced an Accidental delay:—the Negligence is that of My Copyist, in whose desk the letter was inadvertently laid Aside.—Retired As You are into An honorable Abstraction from the Cares of political life, I feel it to Need an apology, that I venture to ask Your Attention, for a Moment, to A subject, Connected With one of the early Measures of your Yr Administration; A measure, of which the Magnitude and Consequences have, for their very Vastness, Not Yet been duly estimated. After this sounding beginning, I am Ashamed to Come down to an affair of dollars and Cents.—But so our politics, wherever they begin, are too Apt to End.—Many of my friends here Are interested in the Old French claim, for the liquidation of which provision Was Made in the Louisiana Convention. One of my Nearest friends is interested to the extent of An ample fortune. I have been requested (if it should appear that the long-suffering of Congress is not Worn out, On this Subject) to Make some effort in relation to it, in the House of Representatives. My information, however, being Nearly ex parte & quite imperfect, does not Enable me, as Yet, to judge Even Of the probable Soundness—to Say Nothing of the present worth—of the Claims.—In the I Vol. of the Laws of the U.S.   p. 143 (Bioren & Duane) in the 2d Article of the Louisiana Convention, Mention is Made of “A conjectural Note Annexed to the present Convention”.—That Note I do not find attached to the Convention.—More particularly, however, I have not found, in the Sources of information at my Command, the Report of the Commission established at Paris for the liquidation of these claims;—A Report probably printed, but which I have Not found A trace of.—Any information it May suit Y’r convenience to afford Me on these, heads Will be thankfully received and Confidentially, if at all, Made use of.—I have Watched the progress of Y’r University with great interest. I am Not of the Number of those Cavillers, who affected displeasure at the Introduction of Professors from Europe.—I should be Ashamed Even to think it Necessary to make Such A disclaimer; had I not seen, about the time of the Arrival of the Gentlemen from Europe, My Name somewhat discourteously used in the Richmond Enquirer—As if I were supposed to be Among the foes to Such a Measure.—My Views upon the subject, it is true, I Never tho’t worth expressing: but having Myself gone (at a period, when Most Men regard themselves As emancipated from Academic restraint) and plunged into the Cells of a German University, & used all my influence—tho’ ineffectually—to induce our Trustees to import a German Professor in My own department, I may claim not to be Suspected of so ridiculous And arrogant A Sentiment, As crept into some of our Newspapers, on the Arrival of Your Teachers from abroad.—I am Not Without hope of having An opportunity, in the Course of a Year, (which, if it sh’d present itself I shall eagerly embrace) of visiting Your University; & at the same time making my Pilgrimage to its Patron & Founder.—Permit me, in Conclusion, to express the Satisfaction which, in  Common With all the polite Circle in this place, I feel, in the addition, which my friend Mr Coolidge is about Making to it. He is of excellent character And family—of prosperous fortunes—fine education—& to Say all in A Word, Worthy of the Happiness, which from All I understand, has fallen to his lot.—Accept, Dear Sir, the Assurance of my Sincere Veneration.—Edward Everett.